BARHAM, J.,
is of the opinion the writs should not have been granted and assigns written reasons.
ORDER
The petition of relator in the above numbered and entitled cause having been duly considered:
It is ordered that the Honorable Walter F. Marcus, Jr., Judge of the Civil District Court, Parish of Orleans, order defendant, Trans-World Airlines, Inc., to permit plaintiffs to inspect, photograph and/or copy the statements referred to in the Motion for Production.
It is further ordered, that, in the event the aforesaid judge fails to comply with the aforesaid order on or before October 2, 1970, a writ of certiorari issue herein directing the said judge to transmit to the Supreme Court of Louisiana the record in duplicate or a certified copy of the record in duplicate in the proceeding complained of by relator and that the trial judge shall show cause in this Court cn December 14, 1970 at 11:00 a. m. why the prayer of the petitioner should not be granted.